PER CURIAM.
In the Energy Policy Act of 1992, Congress imposed liability upon nuclear electric power companies that had purchased *1359enriched uranium from the United States — the purchases having been made as far back as 1969 — for a substantial portion of the government’s costs of decontaminating the plants in which it had enriched the uranium. The three appellants — electric utilities that had purchased enriched uranium from the government for their nuclear power plants and who were subject to, and had paid part of, the statutory liability — sued the United States in the Court of Federal Claims, challenging the assessments as a taking of their property for which they sought just compensation and as an unconstitutional retroactive statutory application that denied them due process and equal protection. On the government’s motion, the Court of Federal Claims dismissed the complaints, holding that they did not set forth valid constitutional claims.
In Commonwealth Edison Co. v. United States, No. 00-5069, also decided today, this court en banc has upheld the constitutionality of that statutory assessment against similar challenges, namely that it takes the property of another utility and denies that utility due process. That decision binds this panel, and requires us to reject the utilities’ taking and due process arguments in the instant case.
Two of the utilities in this case, Maine Yankee Atomic Power Company and Sacramento Municipal Utility District, also argue that the statute denies them equal protection — a contention not made in Commonwealth Edison. As the Court of Federal Claims stated, the utilities argued that “the fact that foreign utilities were exempted from the assessment impermissibly differentiates between similarly — situated entities — i.e., all those that had consumed government-enriched uranium. In addition, plaintiffs contend, the Act draws an illegitimate distinction between purchasers who resold the uranium, and those who kept it for their own purposes, as well as between pre 1992 consumers (who are subject to the fee) and post 1992 consumers (who are exempt).” Maine Yankee Atomic Power Co. v. United States, 44 Fed.Cl. 372, 383 (1999).
The Court of Federal Claims correctly rejected those contentions. We rely upon and accept that court’s reasoning:
With regard to Congress’s decision to exempt foreign utilities from liability, we refer to the Supreme Court’s observation in Barclay & Co. v. Edwards, 267 U.S. 442, 451, 45 S.Ct. 348, 69 L.Ed. 703 (1924) that “[c]onsiderations of policy toward foreign countries may very well justify an exemption of the foreign corporations from taxes that might legitimately be imposed on them, but which Congress does not think it wise to exact.” In addition, we think it significant that, as defendant points out in its motion to dismiss, the exclusion of foreign utilities from the liability equation in no way increases or otherwise affects plaintiffs’ portion of domestic utility usage.
Similarly, legislatures need not burden the most responsible party to survive rational basis review. Association of Bituminous Contractors, Inc. v. Apfel, 156 F.3d 1246, 1255-56 (D.C.Cir.1998). While the original purchasers of uranium (those who resold it and were therefore exempt from assessment) may seem, to plaintiffs, equally to have benefited from the enrichment services, we cannot conclude that Congress’s decision to target end-users was without rational basis. And although plaintiffs may have preferred a system under which USEC’s post 1992 customers likewise picked up the tab, Congress’s assignment of liabili*1360ty for a past problem to past consumers does not stretch the limits of the reasonable.

Id.

The judgments of the Court of Federal Claims dismissing the complaints are

AFFIRMED.